            Case 1:21-cv-00966-AWI-JLT Document 10 Filed 07/26/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   VAN DARRIN RICHARDSON JR,                          Case No. 1:21-cv-00966 AWI JLT
12                  Plaintiff,                          ORDER DIRECTING THE CLERK OF COURT
            vs.                                         TO CLOSE THIS CASE
13                                                      (Doc. 9)
     RICHARD ORTIZ, et al.,
14
                    Defendants.
15
16
17          The parties have stipulated to the action being dismissed without prejudice and with each side to

18   bear their own fees and costs. (Doc. 9) The Federal Rules of Civil Procedure Rule 41 makes such

19   stipulations effective immediately with further order of the Court. Wilson v. City of San Jose, 111 F.3d
20   688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this action.
21
22   IT IS SO ORDERED.
23
        Dated:     July 26, 2021                           _ /s/ Jennifer L. Thurston
24                                                CHIEF UNITED STATES MAGISTRATE JUDGE

25
26
27
28
